Citation Nr: 1437541	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connection disabilities.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in an April 2014 statement in support of claim, the Veteran wrote that he wanted a regional hearing.  Due to the full grant of benefits sought on appeal, the Board can adjudicate his claim without prejudice.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD evaluated as 70 percent disabling throughout the period on appeal.

2.  The Veteran's service-connected disability precludes him from gaining or maintaining substantial employment.


CONCLUSION OF LAW

The criteria for an award of  TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.34, 3.341, 4.15, 4.16 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2) (2013).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Disabilities resulting from a common etiology or a single accident, or from multiple injuries incurred in action, or from multiple disabilities incurred as a prisoner of war, may be considered on a combined basis for the purposes of establishing one 60 percent disability, or one 40 percent disability rating.  38 U.S.C.A. § 4.16(a)(1) (2013). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013). Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a) (2013). 

III. Analysis

The Veteran contends that he is unemployable due to his service-connected disability.

The Veteran's service-connected disability includes PTSD evaluated as 70 percent disabling.  The Veteran meets the preliminary requirement for consideration of entitlement to TDIU on a schedular basis.

Consequently, the Board must now determine whether his PTSD disability precludes the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and the Veteran's employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2013).

In an August 2010 Compensation and Pension (C&P) Examination, it was noted that the Veteran showed up to his examination dressed in military clothing.  His psychomotor activity was tense, his speech was unremarkable, his attitude toward the examiner was cooperative, his affect was constricted, and his mood was anxious and dysphoric.  The Veteran was easily distracted, was unable to do the serial sevens, was able to spell forward and backward, was intact to person, time, and place.  His thought process was unremarkable but he had suicidal and homicidal ideation, obsessions, and ruminations.  The Veteran reported that he did not have delusions, but had interrupted sleep.  He had no inappropriate behavior, but reported obsessive/ritualistic behavior concerning safety related compulsions.  The Veteran stated that he had panic attacks several times a week.

The Veteran reported that his symptoms included re-experiencing his traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also reported that he had difficulty falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, and hypervigilance.  The VA examiner noted that the onset of the Veteran's symptoms was chronic and that he had had severe symptoms of PTSD since his trauma in the military.  The Veteran was diagnosed with chronic severe PTSD.  

In an October 2010 rating decision, the Veteran was denied entitlement to TDIU because he was still employed.  In a November 2011 VA Form 9, the Veteran's representative wrote that he was no longer employed and was experiencing financial problems.

In a July 2013 C&P Examination, the VA examiner stated that "[t]he Veteran's irritability and poor problem skills are a major obstacle to his ability to be able to maintain a job.  He also seemed more anxious and depressed in comparison to his last C&P [examination]."  The examiner noted that the Veteran had occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he had been working part-time as a casino dealer but had been fired two and a half years ago.  Afterwards, he worked in a shop for one month, but was let go from that job as well.  The VA examiner noted that the Veteran had lost two jobs since his last C&P examination.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantial gainful employment.  Accordingly, in considering the severity of the Veteran's service-connected PTSD, the July 2013 C&P examiner's opinion, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disability.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


